Citation Nr: 0907782	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  03-02 981A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for chronic 
fatigue, currently evaluated as noncompensably disabling.

2.  Entitlement to service connection for right foot 
disorder.

3.  Entitlement to service connection for hepatosplenomegaly 
with liver cyst.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from June 1987 to June 
1989, and December 1990 to September 1999.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Cleveland, 
Ohio, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO inadvertently listed issues on a September 2008 
statement of the case which had not been otherwise developed 
for appellate review.  The issues over which the Board has 
jurisdiction are those listed on the title page.

In October 2008, the appellant testified at a hearing before 
the undersigned Veteran Law Judge at the RO.

The issues of service connection for right foot disorder and 
hepatosplenomegaly with liver cyst are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The appellant takes continuous medication for control of 
fatigue symptoms associated with a chronic fatigue disorder.




CONCLUSION OF LAW

The criteria for a 10 percent evaluation, and no more, for 
chronic fatigue are met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.88b, Diagnostic Code 6399-6354 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 
38 C.F.R. § 3.159(b).  Notice must be provided at the time 
that VA receives a completed or substantially complete 
application for VA-administered benefits.  Pelegrini at 119 
(2004).  This timing requirement applies equally to the 
initial-disability-rating and effective-date elements of a 
service connection claim.  Dingess/Hartman, supra.

VA received a claim for increase for chronic fatigue in 
November 2003.  Thereafter, VA sent the appellant a VCAA 
letter dated March 2005.  The Board finds that the VCAA 
letter was not fully compliant with the statutory notice 
requirements as outlined above.  The letter failed to notify 
the appellant that to substantiate his claim the evidence may 
show the effect that the worsening of his condition has on 
his employment and daily life.  The letter also failed to 
notify the appellant that, if an increase in disability was 
found, the disability rating would be assigned in accordance 
with the applicable diagnostic code based on the nature of 
the symptoms of the condition, the severity and duration, and 
their impact upon employment and daily life.

Inadequate notice is presumed prejudicial to the appellant 
unless VA can demonstrate otherwise.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  In this case, the Board finds 
that there is no prejudice to the appellant.  The record 
shows that the appellant had actual knowledge, and discerned 
as a reasonable person should, that he could submit evidence 
of the effect of his disability on employment and daily life.  
In his February 2006 notice of disagreement, the appellant 
references language from the rating schedule for chronic 
fatigue syndrome.  Again, at his October 2008 hearing, the 
appellant referenced in sworn testimony the rating criteria, 
specifically his use of continuous medication.  These written 
and oral communications from the appellant further include 
remarks on the effect his disability has on employment.  As 
such, actual knowledge is shown.  Additionally, the Board 
observes that the RO sent the appellant a letter dated March 
2006 notifying him generally of the disability rating and 
effective date elements of a claim, and that the RO sent him 
a Statement of the Case in April 2006, which included the 
provisions of Diagnostic Code 6354 as well as the provisions 
governing the assignment of disability ratings and effective 
dates.  The claim was subsequently readjudicated in May 2007 
and September 2008.  As such, the appellant received due 
process of law.  Finally, the Board observes that the 
appellant has been represented throughout his appeal.  In 
view of the above, the Board concludes that the essential 
fairness of the adjudication is intact, and the appellant has 
had a meaningful opportunity to participate in the 
adjudication of this claim, with the benefit of 
representation.  See Overton v. Nicholson, 20 Vet. App. 427 
(2006); see also Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Therefore, the presumption of prejudice is overcome.

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  VA treatment 
records have been associated with the claims folder and the 
appellant was afforded a VA examination.  Additionally, the 
appellant testified before the undersigned VLJ at a Travel 
Board hearing in October 2008.  There is no indication that 
there is any additional relevant evidence to be obtained 
either by the VA or by the appellant, and there is no other 
specific evidence to advise him to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary). 

II.  Increased Ratings

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a Veteran may not be compensated 
twice for the same symptomatology as "such a result would 
over compensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a Veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different Diagnostic Codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

Separate evaluations may be assigned for separate periods of 
time based on the facts found.  In other words, the 
evaluations may be "staged."  Hart v. Mansfield, 21 Vet. 
App. 505 (2007) (staged ratings are appropriate when the 
factual findings show distinct period where the service-
connected disability exhibits symptoms that would warrant 
different ratings.); see also Fenderson v. West, 12 Vet. App. 
119, 126 (2001).  A disability may require re-evaluation in 
accordance with changes in a Veteran's condition.  It is thus 
essential, in determining the level of current impairment, 
that the disability be considered in the context of the 
entire recorded history. 38 C.F.R. § 4.1.

Historically, the appellant was treated in service for 
chronic fatigue disorder beginning in 1991, and such was 
noted on his service separation examination dated August 
1998.  VA examinations in April and August 2000 show a 
history of fatigue with symptoms of falling asleep during the 
daytime.  Chronic fatigue disorder, not limiting occupational 
or social functioning, was diagnosed.  The RO granted service 
connection for chronic fatigue disorder in July 2001.

The appellant requested an increased evaluation in November 
2003.  His condition is currently evaluated as noncompensably 
disabling under Diagnostic Code 6399-6354.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the specific basis for the evaluation assigned.  The 
additional code is shown after a hyphen.  38 C.F.R. § 4.27.  
Here, the service- connected disability is rated as analogous 
to chronic fatigue syndrome.

Under Diagnostic Code 6354, chronic fatigue syndrome (CFS) 
symptoms that wax and wane but result in periods 
incapacitation of at least one but less than two weeks total 
duration per year, or; symptoms controlled by continuous 
medication warrants a 10 percent evaluation.  38 C.F.R. § 
4.88b, DC 6354.  A 20 percent evaluation is warranted where 
there are CFS symptoms which are nearly constant and restrict 
routine daily activities by less than 25 percent of the pre-
illness level, or; which wax and wane, resulting in periods 
of incapacitation of at least two but less than four weeks 
total duration per year.  A 40 percent disability rating is 
warranted where there are CFS symptoms manifested by 
debilitating fatigue, cognitive impairments, or other 
impairments such as inability to concentrate, forgetfulness, 
confusion or a combination of other signs and symptoms, which 
are nearly constant and restrict routine daily activities to 
50 to 75 percent of the pre-illness level, or; which wax and 
wane, resulting in periods of incapacitation of at least four 
but less than six weeks total per year.  A 60 percent rating 
is warranted for debilitating fatigue, cognitive impairments 
(such as inability to concentrate, forgetfulness, confusion), 
or a combination of other signs and symptoms which are nearly 
constant and restrict routine daily activities to less than 
50 percent of the pre-illness level, or; which wax and wane, 
resulting in periods of incapacitation of at least six weeks 
total duration per year.  A 100 percent disability rating is 
warranted for debilitating fatigue, cognitive impairments 
(such as inability to concentrate, forgetfulness, confusion), 
or a combination of other signs and symptoms which are nearly 
constant and so severe as to restrict routine daily 
activities almost completely and which may occasionally 
preclude self-care. For the purpose of evaluating this 
disability, the condition will be considered incapacitating 
only while it requires bed rest and treatment by a physician.  
38 C.F.R. § 4.88b, DC 6354, Note.

The appellant testified before the undersigned Veterans Law 
Judge in October 2008.  He argued that a compensable 
evaluation is warranted for chronic fatigue because he takes 
continuous medication for relief of symptoms.  Specifically, 
he reported that he has taken anti-depressive medication 
since 2003; he denied incapacitating episodes of fatigue.

The Board has considered all the evidence of record.  VA 
outpatient treatment notes dated August 2002 reflect a 
history of fatigue with falling asleep during the daytime.  
The appellant denied problems with memory, joint pain, muscle 
pain, or rash.  The diagnosis was chronic fatigue; the 
examiner noted that the appellant did not meet the criteria 
for chronic fatigue syndrome at this time as he did not have 
limiting occupational, social, or personal activities and 
because he only had 2 symptoms (unrefreshed sleep and 
headaches) instead of 4 symptoms.

In a November 2003 statement, the appellant reported that he 
took citalopram for chronic fatigue.  He reported improvement 
in daytime falling asleep, but feeling tired and non-
refreshed from sleep.  He indicated that his symptoms were 
"controlled by continuous medication."

On VA examination in April 2004, the examiner concluded that 
the appellant did not meet the criteria for chronic fatigue.

VA treatment records dated July 2004 show that the appellant 
had chronic pain with chronic fatigue treated with an 
"oxy/aceto combo."  He was also assessed with depression 
and his dosage for citalopram was increased.

In an April 2005 statement, the appellant argued that his 
fatigue symptoms met the criteria for a 10 percent evaluation 
at a minimum and he believed met the criteria for a 20 
percent evaluation.  He reported that his feeling of fatigue 
is constant, and that he relies heavily on his family.  He 
was unsure about incapacitating episodes.

Additional VA outpatient treatment notes further reflect that 
the appellant was concerned about diagnoses of record for 
depression and medication prescribed therefore.  These 
treatment notes show that the appellant was reluctant to 
undergo a psychiatric examination.  However, in July 2006, a 
VA psychiatric examination was conducted.  The examiner noted 
that the appellant presented with symptoms and signs of 
chronic fatigue syndrome, and symptoms of depression, 
described as low energy, fatigue and occasional irritability.  
It was noted that "he has been taking citalopram since 2003 
and perhaps most of symptoms of depression are in remission 
from the medication...."  The diagnosis was chronic fatigue 
syndrome, no current diagnosis of depression.  The examiner 
commented that "Regardless of diagnosis citalopram is 
effective on his fatigue and still indicated."

Having reviewed the evidence of record, the Board finds that 
the criteria for a 10 percent rating, and no more, are met.  
All doubt is resolved in the appellant's favor.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  The 
evidence of record shows that the appellant takes continuous 
anti-depressive medication that controls his fatigue.

The appellant does not contend and the evidence of record 
shows no incapacitating episodes or symptoms that are nearly 
constant and restrict routine daily activities.  In order to 
be entitled to a higher evaluation of 20 percent, the 
evidence must show that there are symptoms which are nearly 
constant and restrict routine daily activities by less than 
25 percent of the pre-illness level, or; which wax and wane, 
resulting in periods of incapacitation of at least two but 
less than four weeks total duration per year.  Here, the 
objective medical evidence does not show that the symptoms 
rise to the level to warrant a 20 percent disability 
evaluation.  In fact, although the record shows a diagnosis 
for CFS, the bulk of the medical record reflect that the 
appellant has a fatigue disorder but that he does not meet 
the criteria for CFS.  The Board notes that, although he 
reports lost days from work and qualifying for leave under 
the Family Medical Leave Act (FMLA), the appellant reports 
that he is currently employed with the US Postal Service and 
that he walks 8 miles a day.  For the purpose of evaluating 
this disability, the condition will be considered 
incapacitating only while it requires bed rest and treatment 
by a physician.  38 C.F.R. § 4.88b, DC 6354, Note.  None is 
shown.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The Board has found no section that provides a basis upon 
which to assign a higher disability rating.

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under the 
provisions of 38 C.F.R. § 3.321(b)(1).  However, the Board 
notes that the record reflects that the appellant has not 
required frequent periods of hospitalization for this 
disability and that the manifestations of the disability are 
contemplated by the schedular criteria.  Marked interference 
with employment is not shown.  Therefore, there is no reason 
to believe that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
schedular criteria.  Therefore, referral of the case for 
extra-schedular consideration is not in order.  See Bagwell 
v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 
88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 10 percent evaluation, and no more, for chronic fatigue is 
granted subject to regulations governing the payment of 
monetary awards.


REMAND

The appellant seeks service connection for hepatosplenomegaly 
and a right foot disorder.

The appellant contends that his post service diagnosis for 
hepatosplenomegaly is related to his gallbladder problems in 
service.  Service medical records reflect that he was seen 
for ulcer-type complaints.  

The appellant further contends that he began having foot 
problems in service.  Service medical records reflect that 
the appellant injured his right foot playing soccer in 
January 1997; the assessment was rule out fracture.  A left 
foot x-ray showed a large calcaneal spur and a small bony 
fragment that could be related to old or recent fracture.  An 
x-ray three weeks later, January 1997, of the right foot 
showed no evidence of fracture, dislocation, arthritis, or 
other lesion.  A February 1997 treatment note reflects a 
history of bilateral foot pain for 6 months, worse in last 2 
months.  A bone scan in June 1997 showed mild stress reaction 
in both feet and no evidence of a stress fracture.  A May 
1998 treatment note shows bilateral foot pain.  A May 1998 x-
ray report of the left foot shows findings for a large 
inferior heel spur and pes planus deformity.  A January 1999 
treatment note reflects left foot calcaneal spur and normal 
right foot.  Service medical records show that the appellant 
had received a physical profile for flat feet and spur.  
These records also include a signed waiver of medical 
examination for separation executed by the appellant.

Post service medical records show that, on VA examination in 
April 2000, the diagnoses were history of stress reactions of 
the feet and left foot heel spur.  A May 2002 medical note 
shows a diagnosis for plantar fasciitis.  On VA foot 
examination in April 2004, clinical findings were positive 
for right heel pain and it was noted that x-ray showed 
minimal plantar spur formation of the right calcaneous.  The 
diagnosis was mild heel spur syndrome.  The x-ray study 
reflects "some degree of pes planus deformity of both 
feet."  Subsequently dated VA treatment records show 
complaints of bilateral foot pain treated with orthotic shoe 
inserts.  In November 2005, the appellant presented for 
follow-up and new orthotics.  The diagnosis was plantar 
fasciitis.

A review of the evidence of record discloses that no opinion 
has been obtained or received concerning the etiology of the 
appellant's hepatosplenomegaly with liver cysts.  With regard 
to his right foot disorder, the April 2004 examiner found 
mild heel spur syndrome and in June 2004 opined that there 
was no relation between the Veteran's symptoms and his 
request for compensation.  No further explanation was 
provided.  Therefore, the Board concludes that remand is 
necessary for a VA examination and opinion.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (the threshold is low when 
considering whether there is an indication that a disability 
or persistent or recurring symptoms of a disability may be 
associated with the Veteran's service); see also Duenas v. 
Principi, 18 Vet. App. 512 (2004) (The Court held that an 
examination must be conducted where the record before the 
Secretary (1) contains competent evidence that the Veteran 
has persistent or recurrent symptoms of disease and (2) 
indicates that those symptoms may be associated with his 
active military service).

Accordingly, the case is REMANDED for the following action:

1.  A VA examination should be conducted 
to ascertain the nature and etiology of 
all currently shown right foot disorders.  
The examiner should identify all current 
right foot disorders.  Thereafter, the 
examiner should opine as to whether any 
currently shown disorder is related to 
service.  A complete rationale for this 
opinion must be provided.  The claims 
folder should be available for review by 
the examiner.

2.  A VA examination should be conducted 
to ascertain (a) the etiology, if 
possible, of the appellant's 
hepatosplenomegaly with liver cysts, and 
(b) whether this condition was first 
manifested in service.  A complete 
rationale for this opinion must be 
provided.  The claims folder should be 
available for review by the examiner.

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


